Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
Claims 1 – 20 are currently pending and have been examined. 
Claim Objections
Claim 18 is  objected to because of the following informalities:  Claim 18 recites "augmenting the training data using additional data accessed form additional data sources". Examiner suggests amending the claim to recite "augmenting the training data using additional data accessed from additional data sources".  Appropriate correction is required.
Double Patenting
Claims  3 - 20  of this application, filed 10/14/2020  are patentably indistinct from claims  3 - 20  of Application No. 17/169,348 filed 2/09/202. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 16  are rejected under 35 U.S.C. 101 because the claimed invention is directed to  an abstract idea without significantly more. 
Claim 1 recites the following limitations which are abstract in nature:
  A method comprising: 
The limitations above, excluding the lined through language, recite a process that under its broadest reasonable interpretation covers a certain method of organizing human activity. The recited limitations set forth or describe commercial or legal interactions including sales, marketing, and business relations, managing personal behavior or relationships or interactions between people. 

 This judicial exception is not integrated into a practical application because the multi-tenant, multi carrier shipping services platform, computing systems, and public REST API, are merely recited as an instruction to apply the commercial interactions, business relations, and management of personal behavior, relationships, or interactions between people, using generic computer implementation. Therefore, these elements do not impose a meaningful limitation on the otherwise abstract nature of the claimed invention. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional elements which are merely tools to apply the abstract idea, or generically recited to implement the abstract idea, do not provide an inventive concept which amounts to significantly more than the abstract idea. For the reasons stated above,  claim 1 is patent ineligible.   
	Dependent claims 2 – 16 have been fully considered and given the two – part analysis. Claims 2 – 16 merely further narrow the abstract idea and recite no further additional elements to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. For those reasons, claims 2 – 16 are also patent ineligible under 35 U.S.C. 101. 
Claims 17 – 20 are not rejected under 35 U.S.C. §101 because Examiner finds that the steps of “generating training data using accessed multi-service tracking data, training a predictive model using the generated training data, providing data included in the shipment request to the trained predictive model as input,  using the trained predictive model to identify carrier services that satisfy time-in-transit requirements, and including in response information that identifies each carrier service identified by the trained predictive model  and a shipping rate for each carrier service identified by the trained predictive model” integrate the abstract idea of claims 17 – 20 into a practical application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. §103 as rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 11,144,868 (McBride) in view of US 2002/0095 347 (Cummiskey), further in view of “Integrating Shipment Tracking: shipping APIs and EDIs from Major Carriers and Aggregators”, published by altexsoft.com, on June 11, 2020, hereinafter “Altexsoft” (Altexsoft).

Claim 1. A method comprising: with a multi-tenant, multi-carrier shipping services platform:
McBride teaches: 
accessing multi-service tracking data for delivered shipments from shipping
carrier computing systems of a plurality of shipping carriers, wherein the multi-service
tracking data includes tracking data for a plurality of shipping carrier services for the
plurality of shipping carriers; [McBride (Col.1, In 53 to col. 2, In3; Col. 17, 43-59; Col. 18, In 35-40; the database contains past tracking data of a plurality of shipping services of a plurality of carriers);]
Cummiskey teaches: 
receiving, from a client computing system, a shipment request for a new
shipment[ Cummiskey (paragraph 30-31, fig. 3, the shipping request is received from a user via the server);] via a public REST (Representational State Transfer) Application Programming Interface (API) of the shipping services platform;
generating a response to the shipment request based on the multi-service
tracking data, wherein the response identifies at least one shipping carrier service that
can be used for delivering a parcel associated with the shipment request; [Cummiskey (paragraph 32-33, fig. 3, the system generates a matching carrier service based on the request and carrier data)] and
providing the response to the client computing system.  [Cummiskey (paragraph 32-33, fig. 3, the system provides the matching carrier service to the requesting entity).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teaching of Cummiskey to the teaching of McBride as it is advantageous “to quickly determine an optimum shipping method that should be utilized for a given size of the package and a destination. Additionally, it would be desirable to instantaneously determine if an alternative method exists for the same parameters and the comparative costs associated with it.” ([Cummiskey, [0003])

Altexsoft teaches: 
receiving information via a public REST (Representational State Transfer) Application Programming Interface (API) of the shipping services platform [Altexsoft, page 1-2, 4-7, rest API are used to receive and transmit shipping information such as rates from different carriers)]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to include the limitation above as taught by Altexsoft in the teaching of McBride in view of Cummiskey in order to check the tracking status for shipments (page 2, Altexsoft).

Claim 2. The combination of Mcbride, in view of Cummiskey, further in view of Altexsoft teaches the limitations of claim 1. 

Mcbride further teaches: 
with the shipping services platform: generating time-in-transit data by using the accessed multi-service tracking data, [Mcbride, Col. 1, In. 41-66, Col. 2, In 29-44, Col. 4, In1-18]
for at least one carrier service related to the shipment request, accessing 
statically significant time-in-transit data from the generated time-in-transit data, [Mcbride, (Col. 1, In. 41-66, Col. 2, In 29-44, Col. 4, In 1-18]
 wherein generating the response to the shipment request based on the multiservice tracking data comprises: generating the response using statically significant time-in-transit data for at least one carrier service related to the shipment request.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mcbride, Cummiskey, and Altexsoft, further in view of US 2010/0312593 (Johnston). 

Claim 3. The combination of Mcbride, in view of Cummiskey, further in view of Altexsoft teaches the limitations of claim 2.

 Johnston teaches:
wherein generating time-in-transit data by using the accessed multi-service
tracking data comprises: generating time-in-transit data for shipping lanes at different
levels of granularity, [ Johnston, (paragraph 42, 52-53, 59-60, transit times for shipping lanes identified by origin and destination are determined, the geographical areas are identified by 3, 5, 9- or 11-digit zip codes)
wherein each shipping lane is identified by an origin and a destination, (paragraph 36), and wherein for each shipping lane, the origin and destination are identified by partial addresses at respective levels of granularity. [Johnston, paragraph 52-53 and 59-60, the geographical areas are identified by 3, 5, 9- or 11-digit zip code; 

It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teachings of Johnston with the teaching of the combination of McBride, Cummiskey, and Altexsoft since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4, 5, are rejected under 35 U.S.C. §103 as being unpatentable over Mcbride and Cummiskey, in view of Altexsoft, further in view of Johnston, further in view of US 2017/0154347 (Bateman).

Claim 4. The combination of Mcbride, in view of Cummiskey, further in view of Altexsoft in view of Johnston teaches the method of claim 3. 
Bateman teaches: 
The method of Claim 3, wherein generating time-in-transit data for a
shipping lane comprises: aggregating data for historical shipment data records, for delivered shipments, in accordance with at least one aggregation rule. (Bateman, paragraph 25, requests to aggregate the historical tracking data are subject to aggregating rules of the carrier).

It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teaching of aggregating historical shipment data records according to an aggregation rule of Bateman to the teaching of the combination of McBride in view of Cummiskey in view of Altexsoft in view of Johnson as Bateman provides a benefit of a new technique that aggregates data across carriers to improve upon the accuracy and efficiency of delivery estimation. [0004] and [0014].

Claim 5. The combination of McBride and Cummiskey, in view of Altexsoft, in view of Johnston, further in view of Bateman teaches the limitation of claim 4.

Johnston further teaches: wherein generating time-in-transit data for a shipping lane comprises: aggregating data for historical shipment data records having a same origin and destination partial address. (Johnston, paragraph 52-53, historical tracking data from the same origin and destination are grouped together. The origin and destinations can be 3, 5, 9 or 11 digit zip code)
See rationale to combine Johnston with the combination of McBride and Cummiskey in view of Altexsoft provided with respect to claim 4. 

Claim 6 is rejected under 35 U.S.C. §103 as rejected under 35 U.S.C. 103 as being unpatentable over Mcbride and Cummiskey, in view of Altexsoft, further in view of Johnston, further in view of Bateman, further in view of US 2010/0274609 (Shoemaker).

Claim 6. The combination of McBride and Cummiskey, in view of Altexsoft, in view of Johnston, further in view of Bateman teaches the limitation of claim 4. Shoemaker teaches: wherein generating time-in-transit data for a shipping lane comprises: aggregating data for historical shipment data records having a same origin distribution center and destination distribution center. (paragraph 6-8 and 34-35, historical data reflects shipments shipped from the same origin center to the same destination center; see also fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teaching of aggregating data for historical shipment data records having a same origin distribution center and destination distribution center of Shoemaker to the combination of Mcbride and Cummiskey, in view of Altexsoft, Johnston, and Bateman, as this teaching provides the benefit that it will “allow the shipping entity to provide the shipper with more efficient and less costly shipping options” [Shoemaker, Abstract].

Claim 7 is rejected under 35 U.S.C. §103 as being unpatentable over Mcbride and Cummiskey, in view of Altexsoft, further in view of Johnston, further in view of Bateman, in view of US 2007/0208585) (Bernhard).

Claim 7. The combination of McBride and Cummiskey, in view of Altexsoft, in view of Johnston, further in view of Bateman teaches the limitation of claim 4. 
As analyzed with respect to claim 4, Bateman teaches wherein generating time-in-transit data for a shipping lane comprises: aggregating data for historical shipment data records. 
Bernhard; however, teaches: 
aggregating data for historical shipment data records matching either direction of the shipping lane. (paragraph 25-26 and 35-42, the system shows bi-directional transit times for a carrier.
It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teaching of aggregating data for shipment data records matching either direction of the shipping lane because it provides the benefit of enabling both consignors and consignees to obtain information relating to transit data and time. [Bernhard, 0002]

Claim 8 is rejected under 35 U.S.C. §103 as being unpatentable over the combination of Mcbride, Cummiskey, and Altexsoft, further in view of Johnston, in view of Bernhard. 

Claim 8. The combination of Mcbride, in view of Cummiskey, further in view of Altexsoft in view of Johnston teaches the method of claim 3. 
Bernhard teaches: 
wherein, accessing statically significant time-in-transit data for a carrier service related to the shipment request comprises: accessing time-in-transit data for at least one shipping lane for the carrier service, (Bernhard paragraph 26-27, 37-39, the time in transit data for the shipping lane of the ground service from origin zip code to destination zip code is accessed),
for the carrier service, identifying a matching shipping lane that is associated with the accessed time-in-transit data for the carrier service and that matches the shipment request, (Bernhard, paragraph 26-27, 37-39, 41-42, fig. 8, the map for the shipping lane of transit time from origin to destination is displayed to the user),
and selecting, from the accessed time-in-transit data for the carrier service, time-in-transit data for the identified matching shipping lane  (Bernhard, paragraph 26-27, 37-39, 41-42).
See rationale to combine Bernhard with respect to claim 7.

Claim 9 is rejected under 35 U.S.C. §103 as being unpatentable over Mcbride, Cummiskey, and Altexsoft, further in view of Johnston, further in view of US 2011/0047000 (Perry)

Claim 9. The combination of Mcbride, in view of Cummiskey, further in view of Altexsoft in view of Johnston teaches the method of claim 3.
Perry teaches:
wherein, accessing statically significant time-in-transit data for a carrier service related to the shipment request comprises: 
accessing time-in-transit data for at least one shipping lane for the carrier service, (Perry, paragraph 49-54, the transit times for the origin-destination pair is accessed)

for the carrier service, identifying a plurality of matching shipping lanes that are associated with the accessed time-in-transit data for the carrier service and that match the shipment request, (Perry, paragraph 49-54, fig.9, the system identifies a plurality of alternative shipping lanes for the origin-destination pair),

selecting one of the identified plurality of matching shipping lanes that satisfies a selection rule, 
and selecting, from the accessed time-in-transit data for the carrier service, time-in-transit data for the selected matching shipping lane for the carrier service. (Perry, paragraph 49-54, fig. 9, the shipping lane with the optimal transit times is selected).

It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teaching of Perry to the combination of Mcbride, Cummiskey and Altexsoft as Perry provides the benefit of improving the system with a tool that allows carriers and/or consignors to model alternative distribution flows for selecting a hub that better suit the needs of each consignor and for validating whether a selected hub for a shipping network is the optimal hub for keeping transportation costs and times minimized. [Perry, [0003]]

Claims 10 and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Mcbride, Cummiskey, and Altexsoft, further in view of Johnston, further in view of Perry, further in view of Shoemaker.
 
Claim 10. The combination of Mcbride, in view of Cummiskey, further in view of Altexsoft in view of Johnston in view of Perry teaches the method of claim 9.  
Shoemaker teaches:
wherein, for a carrier service, selecting one of the identified plurality of matching shipping lanes that satisfies the selection rule comprises:
selecting a matching shipping lane that is associated with a number of historical shipments that is greater than a shipment threshold requirement amount, and that is the closest match to the origin and destination of the shipment request. (Shoemaker, paragraph 33-38, 75, 105-109, if the shipper meets threshold hold amount of shipments, the direct shipping lane is chosen instead of the indirect shipping lane based on the historical data).

See rationale to combine Shoemaker provided with respect to claim 6. 

Claim 16. The combination of Mcbride, in view of Cummiskey, further in view of Altexsoft in view of Johnston in view of Perry, further in view of Shoemaker teaches the limitations of claim 10. 

Perry further teaches: wherein, for a carrier service, identifying a plurality of matching shipping lanes that are associated with the accessed time-in-transit data and that match the shipment request comprises: 
identifying at least one matching shipping lane segment that is associated with the accessed time-in-transit data and that matches the shipment request,  (Perry, 49-54, fig. 9, hub to hub pairs are identified for the shipping lane)
wherein identifying at least one matching shipping lane segment that is associated with the accessed time-in-transit data and that matches the shipment request comprises:
 identifying at least a first distribution center and a second distribution center for the shipment request, and matching the first distribution center and the second distribution center with endpoints of one or more shipping lane segments.
(Perry, paragraph 49-54, 56-60, fig. 9,  the hubs connecting the origin to the destination are identified and shipping lanes are generated utilizing the different hubs connecting the origin and destination)
See rationale to combine Perry with respect to claim 9.


Claims 11, 12 and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Mcbride, Cummiskey, and Altexsoft, further in view of Johnston, further in view of Perry, further in view of Shoemaker , further in view of Bateman.

Claim 11. The combination of Mcbride, in view of Cummiskey, further in view of Altexsoft in view of Johnston in view of Perry, further in view of Shoemaker teaches the limitations of claim 10. 
Bateman teaches: wherein generating the response using statically significant time-in-transit data for at least one carrier service related to the shipment request comprises:
identifying matching carrier services whose accessed time-in-transit data satisfies time-in-transit requirements identified in the shipping request. (Bateman, paragraph 52-53, fig. 3a-b of application 14/481,078 incorporated in paragraph 53, the shipping services matching the transit times of the shipping request are identified for the user)

See rationale to combine Bateman provided with respect to claim 4. 


Claim 12.  The combination of Mcbride, in view of Cummiskey, further in view of Altexsoft in view of Johnston in view of Perry, further in view of Shoemaker, in view of Bateman teaches the limitations of claim 11.

Bateman teaches: wherein generating the response using statically significant time-in-transit data for at least one carrier service related to the shipment request further comprises:
identifying shipping rates for matching carrier services whose time-in-transit data satisfies time-in-transit requirements identified by the shipment request, and including information that identifies at least one matching carrier service and a corresponding shipping rate in the response.
(Bateman, paragraph 52-53, fig. 3a-b of application 14/481,078 incorporated in paragraph 53, the shipping services matching the transit times of the shipping request are identified for the user along with the shipping rates)
See rationale to combine Bateman provided with respect to claim 4. 

Claim  15.  The combination of Mcbride, in view of Cummiskey, further in view of Altexsoft in view of Johnston in view of Perry, further in view of Shoemaker, in view of Bateman teaches the limitations of claim 11.

Bateman further teaches: wherein generating the response using statically significant time-in-transit data for at least one carrier service related to the shipment request further comprises: identifying shipping rates for matching carrier services, selecting a cheapest matching carrier service whose time-in-transit data satisfies time-in-transit requirements identified by the shipment request, and including information in the response that identifies cheapest matching carrier service. Bateman, (see at least paragraph 52-53, fig. 3a-b of application 14/481,078 incorporated in paragraph 53, fig. 3a identifies the shipping services that matches the requirement of the shipping request including the cheapest matching service).
See rationale to combine Bateman above. 


Claims 13 and 14 are rejected under 35 U.S.C. §103 as being unpatentable over Mcbride, Cummiskey, and Altexsoft, further in view of Johnston, further in view of Perry, further in view of Shoemaker, further in view of Bateman, further view of US 2010/0125494 (Boss).

Claim 13. The combination of Mcbride, in view of Cummiskey, further in view of Altexsoft in view of Johnston in view of Perry, further in view of Shoemaker, in view of Bateman teaches the limitations of claim 11.

As in claim 11, Bateman teaches: wherein generating the response using statically significant time-in-transit data for at least one carrier service related to the shipment request further comprises:
identifying shipping rates for matching carrier services, (Bateman, paragraph 52-53, fig. 3a-b of application 14/481,078 incorporated in paragraph 53, the shipping services matching the transit times of the shipping request are identified for the user)

Boss teaches:
selecting matching carrier services whose time-in-transit data satisfies time-in transit requirements identified by the shipment request and whose identified shipping rate is below a threshold rate amount, and including information in the response that identifies at least one selected matching carrier service whose rate is below the threshold rate amount. (Boss, paragraph 20-23, the shipping options are filtered to match the threshold request and displayed to the user)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teaching of Boss as it provides an improves the system of Mcbride in view of Cummiskey in view of Altexsoft by making the system “responsive to changing conditions that may affect the actual cost or speed or other attribute of a given shipping option”. Boss, [0003]

Claim  14. The combination of Mcbride, in view of Cummiskey, further in view of Altexsoft in view of Johnston in view of Perry, further in view of Shoemaker, in view of Bateman teaches the limitations of claim 11.

Bateman further teaches:  wherein generating the response using statically significant time-in-transit data for at least one carrier service related to the shipment request further comprises: selecting a fastest matching carrier service whose time-in-transit data satisfies time-in-transit requirements identified by the shipment request,  (Bateman, paragraph 52-53, fig. 3a-b of application 14/481,078 incorporated in paragraph 53, the fastest shipping service matching the delivery window identified in the request are identified in the user).
See rationale to combine Bateman above.
Boss teaches: 
 and including information in the response that identifies fastest matching carrier service. (Boss, paragraph 20-23, the shipping options are ranked based on fastest delivery times).
See rationale to combine Boss in claim 13 above. 

Claims 17 – 20 are  rejected under 35 U.S.C. §103 as being unpatentable over Mcbride, Cummiskey, and Altexsoft, further in view of Bateman.

Claim 17. McBride in view of Cummiskey, further in view of Altexsoft teaches the limitations of claim 1:
 Bateman teaches: further comprising: with the shipping services platform: 
generating training data by using the accessed multi-service tracking data,  (Bateman, paragraph 29, 34-38, training data is generated using historical tracking data),
training a predictive model by using the generated training data, (Bateman, (paragraph 29, 34, 36-38, predictive models are trained using the delivery features generated)
wherein generating the response to the shipment request based on the multiservice tracking data comprises: 
providing data included in the shipment request to the trained predictive model as model input, (Bateman, paragraphs 34, 43, 52-53, fig.3a-b of application 14481078 incorporated within paragraph 53 the delivery prediction models are used to generate delivery estimates and recommend the carrier service levels that will meet the shipping request),
wherein data included in the shipment request identifies time-in-transit requirements for the shipment request, using the trained predictive model to identify carrier services that satisfy the time-in-transit requirements,  (Bateman, (34, 43, 52-53, fig.3a-b of application 14481078 incorporated within paragraph 53, the delivery prediction models are used to generate delivery estimates and recommend the carrier service levels that will meet the shipping request)
and including in the response: information that identifies each carrier service identified by the trained predictive model, and a shipping rate for each carrier service identified by the trained predictive model. (Bateman, (34, 43, 52-53, fig.3a-b of application 14481078 incorporated within paragraph 53, the delivery prediction models are used to generate delivery estimates and recommend the carrier service levels that will meet the shipping request).
See rationale to combine Bateman provided with respect to claim 4.

Claim 18. McBride in view of Cummiskey, further in view of Altexsoft, in view of Bateman, teaches the limitations of Claim 17. Bateman further teaches:

further comprising augmenting the training data using additional data accessed form additional data sources, wherein the predictive model is trained by using the augmented training data. (Bateman (paragraph 24, 36, the parcel historical data retrieved which is used to train predictive model can be from carriers as well as “non-shipping carrier platforms (e.g., manufacturer databases, distribution center databases, sharing economy platforms such as ride-sharing platforms, map platforms, etc.), Internet resources (e.g., scraping shipping carrier websites and/or other websites for delivery data, etc.), and/or any other suitable entity”)
See rationale to combine Bateman provided with respect to claim 4.

Claim 19. McBride in view of Cummiskey, further in view of Altexsoft, in view of Bateman, teaches the limitations of Claim 18. 

Bateman further teaches: wherein generating the response to the shipment request based on the multi-service tracking data comprises further compnsmg [sic]:
accessing additional data; and providing the accessed additional data to the trained model as additional model input. (Bateman (Paragraph 21, delivery data can include contextual data (e.g., about an area such as an origin, destination, and/or intermediate area) such as demographics of an area (e.g., population, percapita income), weather data (e.g., weather during a given day or season, weather patterns, etc.), theft statistics, area traffic patterns, and/or any other contextual data)).
See rationale to combine Bateman with respect to claim 4. 

Claim 20. McBride in view of Cummiskey, further in view of Altexsoft, in view of Bateman, teaches the limitations of claim 19, Bateman further teaches:  wherein the accessed additional data includes at least one of weather data and traffic data. Bateman (paragraph 21, delivery data can include contextual data (e.g., about an area such as an origin, destination, and/or intermediate area) such as demographics of an area (e.g., population, percapita income), weather data (e.g., weather during a given day or season, weather patterns, etc.), theft statistics, area traffic patterns, and/or any other contextual data.)
See rationale to combine Bateman with respect to claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389. The examiner can normally be reached Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.Y./            Examiner, Art Unit 3628                                                                                                                                                                                            

/EMMETT K. WALSH/            Primary Examiner, Art Unit 3628